In a proceeding to invalidate petitions designating Colin Moore as a candidate in a primary election to be held on September 14, 1993, for the nomination of the Democratic Party as its candidate for the public office of Member of the New York City Council from the 45th Council District, the appeal is from a judgment of the Supreme Court, Kings County (Held, J.), dated August 13, 1993, which, after a hearing, dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The record supports the Supreme Court’s finding that the respondent Colin Moore is a resident of the 45th Council District in Brooklyn, in that he resides at 2812 Farragut Road, Brooklyn, New York (see, Matter of Ferguson v McNab, 60 NY2d 598; Matter of Gallagher v Dinkins, 41 AD2d 946, affd 32 NY2d 839; Matter of Umland v Board of Elections, 143 *603AD2d 240). Questions as to credibility have been decided and will not be disturbed in this case. Sullivan, J. P., Eiber, O’Brien and Joy, JJ., concur.